                                                                                   Case 2:19-cv-02516-CJC-JC Document 9 Filed 05/06/19 Page 1 of 3 Page ID #:36



                                                                                    1 Abraham J. Colman (SBN 146933)
                                                                                        Email: acolman@reedsmith.com
                                                                                    2 Tuan Uong (SBN 272447)
                                                                                        Email: tuong@reedsmith.com
                                                                                    3 Sevana Zadourian (SBN 315037)
                                                                                        Email: szadourian@reedsmith.com
                                                                                    4 Reed Smith LLP
                                                                                        355 South Grand Avenue
                                                                                    5 Suite 2900
                                                                                        Los Angeles, CA 90071-1514
                                                                                    6 Telephone: +1 213 457 8000
                                                                                        Facsimile: +1 213 457 8080
                                                                                    7
                                                                                        Attorneys for Defendant
                                                                                    8 Midland Funding, LLC

                                                                                    9

                                                                                   10                          UNITED STATES DISTRICT COURT
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                   12
REED SMITH LLP




                                                                                   13 SANDY M. WILLIAMS, individually and             Case No.: 2:19-cv-2516-CJC (JCx)
                                                                                        on behalf of all others similarly situated,
                                                                                   14                                                 STIPULATION TO EXTEND TIME
                                                                                                                                      FOR MIDLAND FUNDING, LLC TO
                                                                                   15                       Plaintiff,                RESPOND TO INITIAL
                                                                                                                                      COMPLAINT BY NOT MORE
                                                                                   16         vs.                                     THAN 30 DAYS (L.R. 8-3)
                                                                                   17 SCOTT & ASSOCIATES, PC,                         Complaint Served:      4/4/2019
                                                                                      MIDLAND FUNDING, LLC, MANN                      Current Response Date: 5/9/2019
                                                                                   18 BRACKEN, LLP and DOES 1 through 10              New Response Date: 5/22/2019
                                                                                      inclusive,
                                                                                   19                                                 Hon. Cormac J. Carney
                                                                                                            Defendants.               Magistrate Hon. Jacqueline Chooljian
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                         STIPULATION TO EXTEND TIME FOR MIDLAND FUNDING, LLC TO RESPOND TO INITIAL COMPLAINT
                                                                                                                  BY NOT MORE THAN 30 DAYS (L.R. 8-3)
                                                                                   Case 2:19-cv-02516-CJC-JC Document 9 Filed 05/06/19 Page 2 of 3 Page ID #:37



                                                                                    1              WHEREAS, Pursuant to C.D. Civil Local Rule 8-3, Plaintiff Sandy M.
                                                                                    2 Williams (“Plaintiff”) and Defendant Midland Funding, LLC (“Midland Funding”),

                                                                                    3 by and through their respective counsel of record, hereby stipulate as follows:

                                                                                    4              WHEREAS, Pursuant to Rule 12 of the Federal Rules of Civil Procedure,
                                                                                    5 Midland Funding currently has through and including May 9, 2019 to respond to the

                                                                                    6 Complaint;1

                                                                                    7              WHEREAS, the parties stipulated to extend Midland Funding’s time within
                                                                                    8 which to answer or otherwise respond to the Complaint to and including May 22,

                                                                                    9 2019;

                                                                                   10              WHEREAS, counsel for Midland Funding continues to diligently investigate
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 the legal and factual bases for the claims asserted by Plaintiff in the Complaint but

                                                                                   12 requires additional time to investigate, prepare a proper response, and consider the
REED SMITH LLP




                                                                                   13 possibility of early resolution;

                                                                                   14              WHEREAS, this extension for Midland Funding’s response to Plaintiff’s
                                                                                   15 Complaint will not alter the date of any event or any deadline already fixed by Court

                                                                                   16 order, and pursuant to C.D. Local Rule 8-3, does not extend the time to respond to the

                                                                                   17 initial complaint for more than thirty dates from the date the response initially would

                                                                                   18 have been due;

                                                                                   19              NOW, THEREFORE, IT IS HEREBY STIPULATED by and between
                                                                                   20 Midland Funding and Plaintiff, through their respective counsel of record, that

                                                                                   21 Midland Funding shall have an extension of time within which to answer or otherwise

                                                                                   22 respond to the Complaint, with such extension to run through and including May 22,

                                                                                   23 2019.

                                                                                   24 //

                                                                                   25 //

                                                                                   26 //

                                                                                   27
                                                                                        1
                                                                                            Midland Funding’s original response deadline was 4/25/19, however on 4/26/19 the Parties stipulated to an extension
                                                                                   28 until 5/9/19 [Dkt. #8].
                                                                                                                                                   –2–
                                                                                            STIPULATION TO EXTEND TIME FOR MIDLAND FUNDING, LLC TO RESPOND TO INITIAL COMPLAINT
                                                                                                                     BY NOT MORE THAN 30 DAYS (L.R. 8-3)
                                                                                   Case 2:19-cv-02516-CJC-JC Document 9 Filed 05/06/19 Page 3 of 3 Page ID #:38



                                                                                    1

                                                                                    2   Dated: May 6, 2019                            THE LAW OFFICES OF AMIR J.
                                                                                    3                                                 GOLDSTEIN, ESQ.
                                                                                    4

                                                                                    5                                                 By: /s/ Amir J. Goldstein
                                                                                                                                          Amir J. Goldstein
                                                                                    6                                                     Attorney for Plaintiff
                                                                                                                                          Sandy M. Williams
                                                                                    7

                                                                                    8

                                                                                    9   Dated: May 6, 2019                           REED SMITH LLP
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                                     By: /s/ Sevana Zadourian
                                                                                   12                                                  Sevana Zadourian
                                                                                                                                       Attorney for Defendant
REED SMITH LLP




                                                                                   13                                                  Midland Funding, LLC
                                                                                   14

                                                                                   15                            ATTESTATION OF SIGNATURE
                                                                                   16        I, Sevana Zadourian, am the ECF User whose ID and Password were used to
                                                                                   17 electronically file this Stipulation to Extend Time to Respond to Initial Complaint.

                                                                                   18 Pursuant to Civil Local Rule 5-4.3.4(a)(2), I hereby attest that all other signatories listed,

                                                                                   19 and on whose behalf this filing is submitted, concur in the content of this filing and have

                                                                                   20 authorized the electronic filing thereof.

                                                                                   21

                                                                                   22 DATED: May 6, 2019

                                                                                   23
                                                                                                                                /s/ Sevana Zadourian
                                                                                   24                                           Sevana Zadourian
                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                   –3–
                                                                                        STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
                                                                                                                              (L.R. 8-3)
